Title: To George Washington from Abraham Yates, Jr., 17 August 1776
From: Yates, Abraham Jr.
To: Washington, George



In Convention of the Representatives of the State of New York Harlem August 17th 1776
Sir

Mr Denning hath made the Convintion Acquainted with your Excellenceys Sentiments upon obstructing the Navigation of the East River between the Grand Battery and Governor’s Island. we now take the Liberty of inclosing the Copy of our Resolution for that purpose, which together with this Letter will be handed to your Excellency by the Gentleman of the Committee to whom we make no doubt Sir that you will afford every Assistance in your Power. I have the Honor to be Your most Obedient Humble Servt

Abm Yates Junr President

